DETAILED ACTION

This action is responsive to papers filed on 8/31/3031.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant’s invention recite a system and method of receiving demographic-label statistics associated with digital content items; accessing session-level data associated with the digital content items, wherein the session- level data comprises session-level features for sessions in which a user of a plurality of users consumed one or more of the digital content items; utilizing a first classification algorithm to determine a user-level-latent feature for the user by analyzing subsets of the demographic-label statistics particular to different digital content items consumed by the user and a listing of the different digital content items consumed by the user; generating a first coefficient learned by a supervised learning model for user-level-latent features processed by the supervised learning model; generating a second coefficient learned by the supervised learning model for session-level features processed by the supervised learning model; and utilizing a second classification algorithm to determine a demographic label for the user by analyzing the user-level-latent feature for the user, the session-level features, the first coefficient learned by the supervised learning model, and the second coefficient learned by the supervised learning model.

Krishnaswamy teaches receiving demographic-label statistics associated with digital content items, accessing session-level data associated with the digital content items, wherein the session-level data comprises session-level features for sessions in which a user of a plurality of users consumed one or more of the digital content items, utilizing a first classification algorithm to determine a user-level-latent feature for the user by analyzing subsets of the demographic-label statistics particular to different digital content items consumed by the user and a listing of the different digital content items consumed by each user of the plurality of users, and utilizing a second classification algorithm to determine a demographic label for the user by analyzing the user-level-latent feature for the user and the session-level features.  However, Krishnaswamy does not teach each and every limitation recited in the claim language.

Kitts teaches weight coefficients determined by a supervised learning model and multiple different types of features having different weights, or “coefficients”, applied to them.  However, the combination of Krishnaswamy and Kitts does not teach each and every limitation recited in the claim language.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention as a whole in combination with one another. Specifically, none of the applied references teaches generating the 2 coefficients learned by a supervised learning model in combination with all of the other elements recited in the claim language. Therefore, Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).  The specifics and details of the supervised learning model as outlined in the claim language are not believed to be operable without the use of computer technology.  Further, Paragraph 0024 of the instant specification explains the improvement over conventional classification algorithms and how the combination of classification algorithms results in a practical application.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.